PER CURIAM.
This is an appeal from a summary judgment in favor of the defendants in an action in which the plaintiffs, former legal clients of the defendants, originally alleged fraud, breach of contract, and professional malpractice. This Court, in Parsons Steel, Inc. v. Beasley, 522 So.2d 253 (Ala.1988), affirmed the trial court’s dismissal of the fraud count as barred by the applicable statute of limitations, but declined to consider the trial court’s denial of the parties’ motions for summary judgment on the other two counts, treating that denial as a nonappealable ruling. Id., at 257.
Following this Court’s decision in the earlier case, the defendants again filed motions for summary judgment on the issues of breach of contract and professional malpractice. The trial court granted the motions and the plaintiffs appeal from the summary judgment.
After a careful review of the record and an analysis of the issues and arguments presented by the parties, this Court concludes that the record before the trial court was devoid of any evidence to support the plaintiffs’ claims of legal malpractice and breach of contract. See Buchanan v. Young, 534 So.2d 263 (Ala.1988); Kuhlman v. Keith, 409 So.2d 804 (Ala.1982); and Faulk v. Green Tree Acceptance, Inc., 549 So.2d 80 (Ala.1989). Therefore, the judgment appealed from is due to be, and it is hereby, affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, JONES, ALMON, SHORES and ADAMS, JJ., concur.